DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a furnace for a thermogravimetric analyzer” in the preamble of the claim but does not recite any element capable of analyzing the sample in the body of 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142).  This rejection was applied to claims 1-3, 6-12, 14-16, 18 and 19 in Paragraphs 5-11 of the Office action mailed 06/24/20 and then to claims 1-3, 6-12, 14-16, 18, 19, 22 and 23 in Paragraph 5 of the Office action mailed 05/10/21.  The rejection remains in effect for claims 1-3, 6-12, and 14-16.  Please see Response to Arguments below. 
Claim 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Clemens et al. (US 6,015,532). This rejection was applied in Paragraph 12 of the Office action mailed 06/24/20 and maintained in Paragraph 6 of the Office action mailed 05/10/21.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142), and further in view of Reichelt (US 3,491,992).  This rejection was applied in Paragraph 13 of the Office action mailed 06/24/20 and maintained in Paragraph 7 of the Office action mailed 05/10/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 10/21/21, with respect to the rejections of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) have been fully considered and are persuasive.  Applicant has amended claim 18 to include the limitation from previous claim 21 of “wherein the access port has an opening that is smaller than the apertures in the carousel that receive the crucibles” and then argued that this additional feature is not taught or suggested by the cited prior art Las Navas Garcia.  See page 7 of remarks. See also Paragraphs 11 and 12 of the previous Office action mailed 05/10/21.  The Examiner agrees, therefore the rejection of claims 18-20 has been withdrawn.  

Applicant’s arguments, filed 10/21/21, with respect to the rejections of claims 18-20 under 35 U.S.C. 103 as being unpatentable over Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) have been fully considered but they are not persuasive.  Applicant has amended claims 1 .  
The Examiner agrees that Garcia does not appear to disclose an access port wherein the access port has an opening that is smaller than the apertures in the carousel that receive the crucibles.  See Figures 2 and 5-7 of Las Navas Garcia. The Examiner takes the position that the difference between the access port and carousel openings of the prior art and the claimed device is one of relative dimensions. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. The Examiner notes that the claimed smaller access port would not perform the function of allowing access the crucibles to inspect them or add material to them differently than the prior art Las Navas Garcia.
Applicant has argued that one of ordinary skill in the art would not modify the device of Las Navas Garcia to provide an access hole that is smaller than the apertures access port since this would destroy the function of Garcia.  See pages 7-8 of Applicant’s remarks, reproduced below:  
“Applicant submits that neither Garcia nor Willis discloses an access port having an opening that is smaller than the apertures in the carousel that receive the crucibles. Furthermore, it would not have been obvious to have modified Garcia to reduce the size of the opening of the access port to be smaller than the size of the apertures in the carousel since the apertures in the carousel have to be large enough to receive the bottom of the crucibles but not so large that the crucibles can pass through the apertures. If the opening of the access port were smaller than the apertures, this would prevent the crucibles from being able to be passed through the access port thereby destroying the function of the access port in Garcia. Because this feature added to claims 1 and 12 relates the size of the opening of the access port to 

The Examiner, however, notes that the combination of Las Navas Garcia with Wills includes a movable cover coupled to the base that allows movement between an open and closed position to open the housing.  See Paragraphs 6-7 of the Office action mailed 06/24/20. The Examiner submits a cover that opens to allow access to the housing dose not result in a destroyed device since the cover may still be opened for loading the crucibles. 

Allowable Subject Matter
Claims 18-20, 22 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In Paragraph 12 of the previous Office action, mailed 05/10/21, the Examiner stated that claim 21 was objected to, but would be allowable over the prior art combination of Las Navas Garcia (US 2004/0175295) in view of Willis (US 2004/0173142) if added to independent claim 18.  The Examiner notes that claim 18 has, in fact, been amended to include the limitations of previous claim 21 and that this is sufficient to overcome the previous rejection under 35 U.S.C. 103. See Paragraph 12 above.  However, upon further consideration, claim 18 has now been rejected under 35 U.S.C. above.  The Examiner apologizes for the previous oversight.  Claims 22 and 23 include the crucibles and an access port having an opening smaller than an open mouth of the crucibles but are also rejected and dependent upon rejected independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        November 19, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798